DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the filing of 9/6/2019. Claims 1-20 are currently pending. Claims 1-20 have been amended in a preliminary amendment.

Information Disclosure Statement
The information disclosure statement filed 9/6/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the references cited therein are not legible. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Specific limitations being interpreted under 35 U.S.C. 112(f) are the “resilient means” of claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10-12, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, the limitation “the opposite side of said common plane” in line 2 lacks sufficient antecedent basis and furthermore, it is not clear with respect to what structure the side is opposite. In order to further prosecution, the limitation has been interpreted to be referring to the side opposite the hinging system.
	Regarding claim 10, the limitation “an ear inwardly of the plane of the planar face” in line 2 is vague and indefinite because it is not clear in which respect that the ear is “inwardly.” In order to further prosecution, the limitation “inwardly” has been interpreted to be with respect to anything. Claims 11 and 12 are rejected based on their dependency from claim 10.
	Regarding claim 11, the limitation “at the opposite end of said planar face and inwardly of if the plane of the planar face of the first-mentioned block” is vague and indefinite because it is not clear how to interpret “opposite” and “inwardly” since there is no reference structure. In 
	Regarding claim 15, the limitation “at the opposite side of said common plane” is vague and indefinite because it is not clear how to interpret “opposite side” since there is no reference structure. In order to further prosecution, “opposite side” has been interpreted to be the side opposite to the hinge device. Claim 16 is rejected based on its dependence from claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakakibara (US Re. 34503).
Regarding claim 1, Sakakibara discloses an apparatus comprising a pair of rollers (100, 101 – Fig. 4) with a nip (the space between 100, 101 – Fig. 4) and have respective axes (the longitudinal axes of 100, 101 – Fig. 4) thereof in a common plane therebetween (see Fig. 4), first  and second roller mounting arrangements at respective opposite ends of said pair (see Fig. 4, the two rollers are operably connected via mounting arrangements to 103a,b and 104a,b), said arrangements having a hinging system (the assembly of 114a,b – Fig. 3) at one side of said common plane (the left side in Fig. 4) and whereby one of the pair of rollers can be turned relative to the other (see Fig. 4, spring 116 allows 100 to turn relative to 101).
Sakakibara further discloses:
	Claim 2, a restraining system (the assembly of 115, 116, 117, 120, 121, 122, 123, 127, and 129 – Fig. 4) at the opposite side of said common plane from said hinging system (114a,b – Fig. 3) for restraining turning of said one of the pair of rollers away from the other about said hinging system (compression spring 116 biases 103a,b towards 104a,b – Fig. 4).

	Claim 3, said restraining system comprises resilient means (116 – Fig. 4).

Claim 4, each roller mounting arrangement comprises first (104a,b – Fig. 3) and second bearing blocks (103a,b – Fig. 3) extending substantially perpendicularly to said common plane (103a,b and 104a,b extend from left to right as seen in Fig. 4) and formed with respective bores (bores are depicted in 103a,b and 104a,b of Fig. 3) extending in said common plane, the blocks of each roller mounting arrangement having a hinge device (114a – Fig. 3) therebetween at one side of said common plane (the left side in Fig. 3) and constituting a portion of said 

Claim 6, in each roller mounting arrangement and at the opposite side of said common plane, a restraining connection (the assembly of 115, 116, 117, 120, 121, 122, 123, 127, 129 – Fig. 4, Sakakibara) between the two blocks and restraining against turning of the blocks away from each other about said hinge device (compression spring 116 biases 103a,b towards 104a,b – Fig. 4, Sakakibara).

	Claim 7, said restraining connection comprises a resilient device (116 – Fig. 4) urging the two blocks to turn towards each other about said hinge device (compression spring 116 biases 103,a,b, towards 104a,b – Fig. 4).

Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi (US 4145965).
	Regarding claims 9-12, Kikuchi discloses a roller mounting arrangement comprising a bearing block (70 – Fig. 2) extending generally in a first plane (from left to right in Fig. 2) and formed with a bore (there is a bore depicted in 70 – Fig. 2) having its axis substantially (in 70, the region above 76 – Fig. 2) for applying face-to-face to a substantially planer face of a second bearing block (68 – Fig. 2) and having at one end of its planar face, a hinge part (the unlabeled hinge in Fig. 2) whereby it may turn towards and away from said second bearing block (compression spring 72 biases 70 towards 68 – Fig. 2). Note that the language “for receiving a roller bearing” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the bore of Kikuchi is fully capable of receiving a roller bearing.

Kikuchi further discloses:
	Claim 10, said hinge part (the unlabeled hinge in Fig. 2) comprises an ear (the section of 70 to the left of the planar region above 76 – Fig. 2) inwardly of the plane of the planar face of the first-mentioned block (70 – Fig. 2) and flexibly connected to the remainer of the first mentioned block (every material has some flexibility, thus the ear is flexibly connected).

	Claim 11, at the opposite end of said planar face (in 70, the region above 76 – Fig. 2) and inwardly of if the plane of the planar face of the first-mentioned block, a second ear (the section of 70 to the right of 76 in Fig. 2) which is thicker than the first-mentioned ear (interpreting the thickness direction as left to right, the second ear is thicker than the first ear, see Fig. 2).

	Claim 12, at said second ear (the section of 70 to the right of 76 in Fig. 2), a restraining device (72 – Fig. 2) serving to deter swinging of the first-mentioned block (70 – Fig. 2) away from the second block (72 biases 70 toward 68 – Fig. 2).

Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zepko (US 4357094).
	Regarding claim 13, Zepko discloses a roller mounting arrangement comprising first (16, 18 – Fig. 1) and second (20, 22 – Fig. 1) bearing blocks extending generally in a first plane (from left to right in Fig. 1) and formed with respective bores (the bores depicted in Fig. 1) extending parallel to each other and substantially perpendicularly to said plane for receiving respective roller bearings (the bores are fully capable of receiving roller bearings), the blocks having a hinge device (24 – Fig. 1) therebetween at one side of the common plane of the axes of said bores (see Fig. 1).

Zepko further discloses:
	Claim 14, said hinge device (24 – Fig. 1) includes an ear (the tapered portion of 16 – Fig. 2) of the first block fixedly attached to the second block (see Fig. 2).

(the assembly of 26, 30, and 34 or the assembly of 28, 32, and 36 – Fig. 1) between the two blocks (16, 18 and 20, 22 – Fig. 1) restraining against relative turning of the blocks away from each other about said hinge device (26 biases 16 towards 20 – Fig. 2).

	Claim 16, said restraining connection (the assembly of 26, 30, and 34 or the assembly of 28, 32, and 36 – Fig. 1) comprises a resilient device (26, 28 – Fig. 1) urging the two blocks relatively to turn towards each other about said hinge device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US Re. 34503) in view of Zepko (US 4357094).
	Regarding claim 5, Sakakibara further discloses each hinge device (114a – Fig. 3) includes an ear (the upwardly protruding piece of 104a,b that engages 114a – Fig. 3) of the first block.

	Zepko teaches an apparatus comprising a pair of rollers (12, 14 – Fig. 1), wherein an ear (24 – Fig. 1) of a first block is fixedly attached to a second block (col 1, line 68 – col. 2, line 2). One of ordinary skill in the art, upon reading the teaching of Zepko, would have immediately recognized that the hinge devices of Sakakibara can be modified such that the first and second blocks of Sakakibara are fixedly attached in the same manner as Zepko with no loss of functionality. Furthermore, one of ordinary skill in the art would have recognized that modifying the hinge devices of Sakakibara as taught by Zepko would require less parts and therefore less maintenance.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the hinge devices of Sakakibara such that the ear of the first block is fixedly attached to the second block as taught by Zepko in order to require less parts and therefore less maintenance.

Sakakibara, as modified by Zepko further teaches:
	Claim 6, in each roller mounting arrangement and at the opposite side of said common plane, a restraining connection (the assembly of 115, 116, 117, 120, 121, 122, 123, 127, 129 – Fig. 4, Sakakibara) between the two blocks and restraining against turning of the blocks away from each other about said hinge device (compression spring 116 biases 103a,b towards 104a,b – Fig. 4, Sakakibara).

(116 – Fig. 4) urging the two blocks to turn towards each other about said hinge device (compression spring 116 biases 103,a,b, towards 104a,b – Fig. 4 Sakakibara).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US Re. 34503) in view of Ireton (US 4732082).
	Regarding claim 8, Sakakibara discloses essentially all of the elements of the claimed invention in claim 1.
	However, Sakakibara does not expressly disclose a plate around at least one of the rollers.
	Ireton discloses an apparatus comprising a pair of rollers (12, 14 – Fig. 1), wherein around each of the rollers is a plate (15 – Fig. 1) having creasing devices (16, 18 – Fig. 1) for web material passing through the nip of the rollers. One of ordinary skill in the art, upon reading the teaching of Ireton, would have recognized that the apparatus of Sakakibara could also be used to crease a web of material by simply including a plate as taught by Ireton.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the pair of rollers of Sakakibara such that each includes a plate as taught by Ireton since doing so would have been a simple modification to allow the pair of rollers to gain further functionality and thus wider applicability.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US Re. 34503) in view of Ireton (US 4732082).
	Regarding claim 17, Sakakibara discloses a method of treating a web, comprising passing the web through a nip (the space between 100, 101 – Fig. 4) between first (100 – Fig. 4) and second (101 – Fig. 4) rollers having respective axes in a common plane while enabling the first roller to turn in space relative to the second roller about an axis (the axis of 114a – Fig. 3) to one side of said common plane (see Fig. 4, spring 116 allows 100 to turn relative to 110).
	However, Sakakibara does not disclose a creasing device on at least one of the rollers.
Ireton discloses a method comprising passing a web through a nip (the space between 12, 14 – Fig. 1) between a pair of rollers (12, 14 – Fig. 1), while creasing devices (16, 18 – Fig. 1) crease the web. One of ordinary skill in the art, upon reading the teaching of Ireton, would have recognized that the apparatus of Sakakibara could also be used to crease a web of material by simply including a creasing device as taught by Ireton.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the pair of rollers of Sakakibara such that each includes a creasing device as taught by Ireton since doing so would have been a simple modification to allow the pair of rollers to gain further functionality and thus wider applicability.

Sakakibara, as modified by Ireton, further teaches:
	Claim 18, at the opposite side of said common plane, restraining said first roller from relatively turning about said axis away from said second roller (using the assembly of 115, 116, 117, 120, 121, 122, 123, 127, and 129 – Fig. 4, Sakakibara).

	Claim 19, said restraining comprises resiliently urging said first roller relatively towards said second roller about said axis (using 116 – Fig. 4, Sakakibara).

	Claim 20, said web is of packaging material. Note that the web of Sakakibara and Ireton is fully capable of being used as packaging material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
5/4/2021